In this case the transcript was filed and cause submitted on June 18, 1945. On July 18, 1945, the appellants were granted an extension of time to and including September 18, 1945, in which to file their brief. On September 18, 1945, appellants filed their brief with the clerk of this court and on said last mentioned date mailed from Indianapolis to the attorneys of appellees at Crawfordsville, Indiana, notice of the filing of their brief and a ribbon copy thereof. This notice was received by appellees' attorneys on September 19, 1945.
Appellees have filed their motion to dismiss this appeal for the reason that appellants have failed to comply with the rules of the Supreme Court. Rule 2-19, Rules of the Supreme Court (1943 Revision) provides, in part, as follows:
"Nine copies of each brief shall be filed, together with proof of service of a copy upon the opposing party or his counsel. . . . If the brief is typewritten a ribbon copy shall be served on opposing counsel or party and not less than two ribbon copies shall be filed."
Rule 2-13 requires the appellant to serve upon the appellee copy of his brief within the time allowed for filing such brief. The mailing of such brief to appellees' attorneys on the last day of filing is not a compliance with this rule unless the brief is received by them on said day. James C. Curtis  Co. v.Emmerling (1941), *Page 152 218 Ind. 172, 31 N.E.2d 57, 986; Gary Railways Co. v.Kleinknight (1941), 110 Ind. App. 72, 36 N.E.2d 939;Reasor v. Reasor (1945), 115 Ind. App. 535, 60 N.E.2d 536.
The appellees' motion to dismiss must be sustained and this appeal is dismissed.
NOTE. — Reported in 62 N.E.2d 884.